 Case 5:10-cv-05235-TLB Document 24           Filed 05/27/21 Page 1 of 2 PageID #: 76




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

LORENE CHARLES, as Personal Representative                                     PLAINTIFF
of the Estate of Nancy Lorene Geary, Deceased

V.                             CASE NO. 5:10-CV-5235

JOHN M. BURNETT                                                              DEFENDANT

                                        ORDER

      Currently before the Court is Plaintiff’s Motion for Order Authorizing and Directing

Constructive Service Pursuant to Arkansas Code § 16-65-501(c) (Doc. 23). Plaintiff

explains that she engaged the services of a private investigator to locate Defendant and,

subsequently, attempted to serve him with a Motion to Revive Judgment (Doc. 21).

Despite multiple attempts to effectuate service, she has not been successful in serving

the Defendant. Now, Plaintiff asks this Court to authorize and direct constructive service

pursuant to Arkansas Code § 16-65-501(c). The Court GRANTS IN PART AND DENIES

IN PART the Motion and ORDERS the following:

      1.     Plaintiff shall serve Defendant within 60 days of the entry of this Order;

      2.     Plaintiff is authorized to serve Defendant by Warning Order through

             publication in the following counties:          Benton County, Arkansas;

             Washington County, Arkansas; Montgomery County, Texas; Christian

             County, Missouri; Winston County, Alabama; and Bernalillo County, New

             Mexico. Such service must comply with the rules of service by publication

             in effect in those states. See Ark. R. Civ. P. 4(g)(3); Ala. R. of Civ. P. 4.3;

             N.M. R. Dist. Ct. 1-004(K); Mo. R. Civ. P. 54.12(c); Tex. R. Civ. P. 116;
Case 5:10-cv-05235-TLB Document 24         Filed 05/27/21 Page 2 of 2 PageID #: 77




    3.    Plaintiff is directed to provide the Court with proof of service as soon as

          reasonably possible;

    4.    Plaintiff is instructed to mail the Warning Order to the Defendant’s last

          known address by certified mail with a return receipt requested and delivery

          restricted to Defendant and additionally by regular first class mail;

    5.    Plaintiff is directed to prepare the Warning Order and submit it to the Clerk

          of Court for signature; and

    6.    Plaintiff is advised that the body of the Warning Order should include the

          following language:

          You are hereby notified that Plaintiff Lorene Charles, by and through
          her attorney, Matthew L. Fryar of Crouch, Harwell, Fryar & Ferner,
          PLLC, has filed a Motion to Revive Judgement against you, a copy
          of which shall be delivered to you or your Attorney upon request. You
          are also notified that you must appear and defend by filing your
          Response within thirty (30) days of the date of the first publication of
          this Warning Order and, in the event of your failure to do so, a
          Judgment by Default will be entered against you for the relief
          demanded.

    IT IS SO ORDERED on this 27th day of May, 2021.



                                             ______________________________
                                             TIMOTHY L. BROOKS
                                             UNITED STATES DISTRICT JUDGE
